Per Curiam.
This appeal by the defendant challenges a judgment rendered by the trial court on the ground that the facts found by the trial court were erroneous. An appellate court may not retry facts and its duty upon review of such a claim is limited to a determination of whether the trial court’s judgment was clearly erroneous in this respect or otherwise contrary to law. Cook v. Nye, 9 Conn. App. 221, 224-25, 518 A.2d 77 (1986). We have carefully reviewed the record and briefs in this appeal and conclude that there is no error.
There is no error.